Vacated by Supreme Court, January 24, 2005

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4773



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LANTIS JETON YOUNG,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-00-131-MU)


Submitted:   June 10, 2004                 Decided:   June 16, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Robert
J. Conrad, Jr., United States Attorney, Gretchen C. F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lantis      Jeton   Young     appeals         his    six    convictions      and

corresponding sentence of life imprisonment for conspiracy to

possess with intent to distribute cocaine and cocaine base in

violation of 21 U.S.C. §§ 841, 846 (2000); using and carrying a

firearm   during    and   in    relation       to    a    drug    trafficking         crime

resulting in death in violation of 18 U.S.C. § 924(c)(1), (j)(1);

possession with intent to distribute cocaine and cocaine base in

violation of 21 U.S.C. § 841 (2000); two counts of using and

carrying a firearm during and in relation to a drug trafficking

crime in violation of 18 U.S.C. § 924(c)(1) (2000); and carjacking

in violation of 18 U.S.C. § 2119 (2000).                       Counsel for Young has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), in which he states there are no meritorious issues for

appeal, but presents a sufficiency of the evidence claim as to each

of Young’s convictions.             Young was informed of his right to file

a pro se supplemental brief and has elected to do so.                            Finding no

reversible error in Young’s trial or sentence, we affirm.

           In   reviewing       Young’s        sufficiency            of   the     evidence

challenge, we bear in mind that “[t]he verdict of the jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                          Glasser v. United

States,   315   U.S.    60,    80    (1942).        “[S]ubstantial          evidence     is

evidence that a reasonable finder of fact could accept as adequate


                                        - 2 -
and sufficient to support a conclusion of a defendant's guilt

beyond a reasonable doubt.”    United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996) (en banc). The evidence established at Young’s

trial, largely unrebutted, substantially established his guilt as

to   all   six   counts.   Thus,   we   reject   his   challenge    to   the

sufficiency of the evidence on all counts as baseless.

            We have examined the entire record in this case in

accordance with the requirements of Anders and find no meritorious

issues for appeal.     Additionally, we reject the claims raised in

Young’s pro se supplemental brief as meritless.          Accordingly, we

affirm Young’s convictions.        This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.            If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.        Counsel’s motion must

state that a copy thereof was served on the client.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -